Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION
This office action is in response to the Applicant’s communication filed on 4/26/2022. 

Continued Examination under 37 CFR 1.114 after Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 4/26/2022 has been entered.

Response to Arguments
Applicant’s arguments filed on 4/26/2022 have been fully considered, but they are not persuasive. The remarks received by the Office are not a traversal of any grounds of rejection.



Subject Matter Eligible under 35 USC 101
Please refer to the Subject Matter Eligibility Test for Products and Processes in MPEP 2106 and in the 2019 Revised Patent Subject Matter Eligibility Guidance:

    PNG
    media_image1.png
    776
    1416
    media_image1.png
    Greyscale

Step 1: Claims 44, 45, 48, 49 include claims directed to a process or a machine, which are statutory categories (MPEP 2106). Therefore, the answer in step 1 is YES.
Step 2A prong 1: yes, the independent claims recite an abstract idea of a mental process of receiving system information in another cell, the system information including a closed group identifier for a subscriber group; therefore, the answer is YES.
Step 2A prong 2: yes, the claim does recite additional elements that integrate the exception into a practical application of the exception. By requiring a user equipment (UE) to include in a measurement report a Closed Subscriber Group Identity (CSG ID) of a candidate cell, the invention provides a specific improvement over prior systems, resulting in an additional security check, which prevents the UE from being handed over to a cell which does not belong to the CSG of the UE, as suggested in par. 16 of the specification. See for example the court decision in 118 USPQ2d 1684 Enfish, LLC v. Microsoft Corp; U.S. Court of Appeals Federal Circuit, page 1689: “much of the advancement made in computer technology consists of improvements to software that, by their very nature, may not be defined by particular physical features but rather by logical structures and processes”. Therefore, the answer to prong 2 is YES, and the claims are eligible in step 2A.

Claim Objections
Claims 44, 45, 48, 49 are objected to, due to the following informalities: the claims recite two different terms with the same meaning, however which don't match each other, "closed group identifier for a subscriber group" and "closed group identifier". The Examiner's understanding is that these two expressions have the same meaning; therefore, there is no lack of antecedent basis. However, appropriate correction is required; the Applicants are requested to please match the terminology used in different limitations.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Drazynski et al, publication number 2013/0017820, hereinafter Drazynski, teaches (please refer to Drazynski Fig. 3, 4) a UE which performs a measurement and sends a measurement report to a source base station; Drazynski's measurement reports include PCI, E-CGI, TAI, and CSG ID as claimed; see also Drazynski Fig. 1B steps 6 and 7: the UE measures and reports CSG ID of the target base station.

    PNG
    media_image2.png
    472
    582
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
7.20.02.fti    Joint Inventors, Common Ownership Presumed
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f)  or (g)  prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 44, 45, 48, 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lim et al (publication number 2010/0210268), hereinafter Lim, and further in view of Klein (publication number 2011/0059741), hereinafter Klein.

Regarding claim 44, Lim teaches a user equipment (UE - please refer to Lim Fig. 2 and par. 40: "FIG. 2 is a block diagram illustrating a UE") configured to (please refer to Lim Fig. 3, 4):
communicate via a connection to a base station (Lim par. 30 and 31: eNB 110 establishes a wireless channel with the UE; the eNB broadcasts information for the UE; the UE transmits information to the eNB; claimed "base station" equates to "serving cell" in Lim Fig. 3, 4; "terms "macro cell" and "eNB" are used interchangeably herein");
receive system information in another cell (claimed "another cell" equates to "target femto cell" in Lim Fig. 3, 4, and par. 54: in S330, the UE 150 receives a SIB broadcasted by the target femto cell base station; Lim par. 32 explains that "SIB" stands for "System Information Block"), the system information including a closed group identifier for a subscriber group (Lim Fig. 3, 4, and par. 54: in S330, the UE 150 receives a SIB broadcasted by the target femto cell base station, the System Information Block including a CSG ID; Lim par. 6 and 32 explain the meaning of GSG ID);

    PNG
    media_image3.png
    587
    409
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    626
    1013
    media_image4.png
    Greyscale

transmit, to the base station (claimed "base station" equates to "serving cell" in Lim Fig. 3, 4), a measurement report related to the another cell, the measurement report including the closed group identifier (Lim Fig. 3 and par. 55: in S360, the UE 150 generates a measurement report message including the same identity information (CSG ID) acquired from the target femto in S330, and sends the measurement report message to the serving base station);
receive, from the base station, a message for reconfiguring the connection (Lim Fig. 3 S370 and par. 56: when a handover command is received by the UE, the UE performs a handover to the detected femto cell base station; Lim Fig. 4 S445 and par. 66 make it clear that it is the serving cell that sends the handover command to the UE) to add the another cell as a secondary cell (Lim Fig. 4 S450 and par. 67: the UE 150 performs the handover to the target femto cell base); 
reconfigure the connection (the original "connection" equates to Lim's wireless channel established in Lim Fig. 1 and par. 31, between eNB 110 and the UE; Lim explains that a handover is reconfiguring a connection in par. 5: "a call in a cellular communication system is often switched among a plurality of different channels or cells. This process is called handover or handoff"), based on the message (claimed "message" equates to Lim's handover command in Lim Fig. 4 S445 and par. 66), to add the another cell for the connection (Lim Fig. 4 S450 and par. 67: the UE 150 performs the handover to the target femto cell base – therefore, the target cell gets added to the connection).
The first embodiment of Lim does not explicitly teach claimed "a memory storing instructions; and one or more processors configured to execute instructions"; claimed base station being "configured to operate a primary cell".
However, a second embodiment of Lim (please refer to Lim Fig. 1) teaches a base station configured to operate a primary cell (Lim Fig. 1 and par. 30: "eNB 110 is a base station responsible for managing a macro cell"), the connection to the user equipment (UE) being on the primary cell (Lim Fig. 1 and par. 31: the UE collects channel measurements on the serving cell and sends them to the serving eNB).

    PNG
    media_image5.png
    797
    744
    media_image5.png
    Greyscale

Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the disclosure of the first embodiment of Lim, by making eNB 110 the base station responsible for managing a macro cell, and by making the UE collect channel measurements on the serving cell and send them to the serving eNB as suggested by the second embodiment of Lim, because there is a need to develop a method for facilitating a handover of a UE to a femto cell (CSG cell or HeNB) in a wireless communication system supporting deployment of femto cells where the network must also determine whether the particular UE is permitted to access the target femto cell (Lim par. 8), and in order to limit co-channel interference by focusing RF energy at the geolocation of the intended receiver while reducing or "nulling" RF energy at the geolocations of co-channel users on the same radio channel, thus reducing co-channel interference (Lim par. 6-8).
Lim as modified does not explicitly teach claimed "a memory storing instructions; and one or more processors configured to execute instructions".
Klein teaches a memory storing instructions (Klein par. 101: memory storing instructions); and one or more processors configured to execute instructions (Klein par. 106: processor can execute the instructions).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the disclosure of Lim as modified, by deploying Klein's memory storing instructions, and processor which can execute the instructions, as suggested by Klein, in order to provide for effective hard and soft handover in a wireless-based communication infrastructure, and in order to facilitate predictive hard and soft handovers that reduce dropped calls and improve wireless customer experiences as compared to conventional techniques which reduce handover reliability and decrease source and target cell coverage (Klein par. 8).

Regarding claim 45, Lim teaches a method, performed by a user equipment (UE - please refer to Lim Fig. 2 and par. 40: "FIG. 2 is a block diagram illustrating a UE"), the method comprising (please refer to Lim Fig. 3, 4):
communicating via a connection to a base station (Lim par. 30 and 31: eNB 110 establishes a wireless channel with the UE; the eNB broadcasts information for the UE; the UE transmits information to the eNB; claimed "base station" equates to "serving cell" in Lim Fig. 3, 4; "terms "macro cell" and "eNB" are used interchangeably herein");
receiving system information in another cell (claimed "another cell" equates to "target femto cell" in Lim Fig. 3, 4, and par. 54: in S330, the UE 150 receives a SIB broadcasted by the target femto cell base station; Lim par. 32 explains that "SIB" stands for "System Information Block"), the system information including a closed group identifier for a subscriber group (Lim Fig. 3, 4, and par. 54: in S330, the UE 150 receives a SIB broadcasted by the target femto cell base station, the System Information Block including a CSG ID; Lim par. 6 and 32 explain the meaning of GSG ID);
transmitting, to the base station (claimed "base station" equates to "serving cell" in Lim Fig. 3, 4), a measurement report related to the another cell, the measurement report including the closed group identifier (Lim Fig. 3 and par. 55: in S360, the UE 150 generates a measurement report message including the same identity information (CSG ID) acquired from the target femto in S330, and sends the measurement report message to the serving base station);
receiving, from the base station, a message for reconfiguring the connection (Lim Fig. 3 S370 and par. 56: when a handover command is received by the UE, the UE performs a handover to the detected femto cell base station; Lim Fig. 4 S445 and par. 66 make it clear that it is the serving cell that sends the handover command to the UE) to add the another cell as a secondary cell (Lim Fig. 4 S450 and par. 67: the UE 150 performs the handover to the target femto cell base);
reconfiguring the connection (the original "connection" equates to Lim's wireless channel established in Lim Fig. 1 and par. 31, between eNB 110 and the UE; Lim explains that a handover is reconfiguring a connection in par. 5: "a call in a cellular communication system is often switched among a plurality of different channels or cells. This process is called handover or handoff"), based on the message (claimed "message" equates to Lim's handover command in Lim Fig. 4 S445 and par. 66), to add the another cell for the connection (Lim Fig. 4 S450 and par. 67: the UE 150 performs the handover to the target femto cell base – therefore, the target cell gets added to the connection).
The first embodiment of Lim does not explicitly teach claimed "a memory storing instructions; and one or more processors configured to execute instructions"; claimed base station being "configured to operate a primary cell".
However, a second embodiment of Lim (please refer to Lim Fig. 1) teaches a base station configured to operate a primary cell (Lim Fig. 1 and par. 30: "eNB 110 is a base station responsible for managing a macro cell"), the connection to the user equipment (UE) being on the primary cell (Lim Fig. 1 and par. 31: the UE collects channel measurements on the serving cell and sends them to the serving eNB).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the disclosure of the first embodiment of Lim, by making eNB 110 the base station responsible for managing a macro cell, and by making the UE collect channel measurements on the serving cell and send them to the serving eNB as suggested by the second embodiment of Lim, because there is a need to develop a method for facilitating a handover of a UE to a femto cell (CSG cell or HeNB) in a wireless communication system supporting deployment of femto cells where the network must also determine whether the particular UE is permitted to access the target femto cell (Lim par. 8), and in order to limit co-channel interference by focusing RF energy at the geolocation of the intended receiver while reducing or "nulling" RF energy at the geolocations of co-channel users on the same radio channel, thus reducing co-channel interference (Lim par. 6-8).
Lim as modified does not explicitly teach claimed "a memory storing instructions; and one or more processors configured to execute instructions".
Klein teaches a memory storing instructions (Klein par. 101: memory storing instructions); and one or more processors configured to execute instructions (Klein par. 106: processor can execute the instructions).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the disclosure of Lim as modified, by deploying Klein's memory storing instructions, and processor which can execute the instructions, as suggested by Klein, in order to provide for effective hard and soft handover in a wireless-based communication infrastructure, and in order to facilitate predictive hard and soft handovers that reduce dropped calls and improve wireless customer experiences as compared to conventional techniques which reduce handover reliability and decrease source and target cell coverage (Klein par. 8).

Regarding claim 48, Lim teaches a base station (please refer to Lim Fig. 1 and par. 30: "the eNB 110 is a base station responsible for managing a macro cell"; claimed "base station" equates to "serving cell" in Lim Fig. 3, 4) comprising (please refer to Lim Fig. 3, 4):
communicate via a connection to a user equipment (UE - please refer to Lim Fig. 2 and par. 40: "FIG. 2 is a block diagram illustrating a UE"; Lim par. 30 and 31: eNB 110 establishes a wireless channel with the UE; the eNB broadcasts information for the UE; the UE transmits information to the eNB; "terms "macro cell" and "eNB" are used interchangeably herein"); 
transmit system information in another cell (claimed "another cell" equates to "target femto cell" in Lim Fig. 3, 4, and par. 54: in S330, the UE 150 receives a SIB broadcasted by the target femto cell base station; Lim par. 32 explains that "SIB" stands for "System Information Block"), the system information including a closed group identifier for a subscriber group (Lim Fig. 3, 4, and par. 54: in S330, the UE 150 receives a SIB broadcasted by the target femto cell base station, the System Information Block including a CSG ID; Lim par. 6 and 32 explain the meaning of GSG ID);
receive, from the UE, a measurement report related to the another cell, the measurement report including the closed group identifier (Lim Fig. 3 and par. 55: in S360, the UE 150 generates a measurement report message including the same identity information (CSG ID) acquired from the target femto in S330, and sends the measurement report message to the serving base station); and
transmit, to the UE, a message for reconfiguring the connection (Lim Fig. 3 S370 and par. 56: when a handover command is received by the UE, the UE performs a handover to the detected femto cell base station; Lim Fig. 4 S445 and par. 66 make it clear that it is the serving cell that sends the handover command to the UE) to add the another cell as a secondary cell (Lim Fig. 4 S450 and par. 67: the UE 150 performs the handover to the target femto cell base).
The first embodiment of Lim does not explicitly teach claimed "a memory storing instructions; and one or more processors configured to execute instructions"; claimed base station being "configured to operate a primary cell", the connection to the user equipment (UE) being on the primary cell.
However, a second embodiment of Lim (please refer to Lim Fig. 1) teaches a base station configured to operate a primary cell (Lim Fig. 1 and par. 30: "eNB 110 is a base station responsible for managing a macro cell"), the connection to the user equipment (UE) being on the primary cell (Lim Fig. 1 and par. 31: the UE collects channel measurements on the serving cell and sends them to the serving eNB).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the disclosure of the first embodiment of Lim, by making eNB 110 the base station responsible for managing a macro cell, and by making the UE collect channel measurements on the serving cell and send them to the serving eNB as suggested by the second embodiment of Lim, because there is a need to develop a method for facilitating a handover of a UE to a femto cell (CSG cell or HeNB) in a wireless communication system supporting deployment of femto cells where the network must also determine whether the particular UE is permitted to access the target femto cell (Lim par. 8), and in order to limit co-channel interference by focusing RF energy at the geolocation of the intended receiver while reducing or "nulling" RF energy at the geolocations of co-channel users on the same radio channel, thus reducing co-channel interference (Lim par. 6-8).
Lim as modified does not explicitly teach claimed "a memory storing instructions; and one or more processors configured to execute instructions".
Klein teaches a memory storing instructions (Klein par. 101: memory storing instructions); and one or more processors configured to execute instructions (Klein par. 106: processor can execute the instructions).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the disclosure of Lim as modified, by deploying Klein's memory storing instructions, and processor which can execute the instructions, as suggested by Klein, in order to provide for effective hard and soft handover in a wireless-based communication infrastructure, and in order to facilitate predictive hard and soft handovers that reduce dropped calls and improve wireless customer experiences as compared to conventional techniques which reduce handover reliability and decrease source and target cell coverage (Klein par. 8).

Regarding claim 49, Lim teaches a method, performed by a base station (please refer to Lim Fig. 1 and par. 30: "the eNB 110 is a base station responsible for managing a macro cell"; claimed "base station" equates to "serving cell" in Lim Fig. 3, 4), the method comprising (please refer to Lim Fig. 3, 4):
communicating via a connection to a user equipment (UE - please refer to Lim Fig. 2 and par. 40: "FIG. 2 is a block diagram illustrating a UE"; Lim par. 30 and 31: eNB 110 establishes a wireless channel with the UE; the eNB broadcasts information for the UE; the UE transmits information to the eNB; "terms "macro cell" and "eNB" are used interchangeably herein"); 
transmitting system information in another cell (claimed "another cell" equates to "target femto cell" in Lim Fig. 3, 4, and par. 54: in S330, the UE 150 receives a SIB broadcasted by the target femto cell base station; Lim par. 32 explains that "SIB" stands for "System Information Block"), the system information including a closed group identifier for a subscriber group (Lim Fig. 3, 4, and par. 54: in S330, the UE 150 receives a SIB broadcasted by the target femto cell base station, the System Information Block including a CSG ID; Lim par. 6 and 32 explain the meaning of GSG ID);
receiving, from the UE, a measurement report related to the another cell, the measurement report including the closed group identifier (Lim Fig. 3 and par. 55: in S360, the UE 150 generates a measurement report message including the same identity information (CSG ID) acquired from the target femto in S330, and sends the measurement report message to the serving base station); and
transmitting, to the UE, a message for reconfiguring the connection (Lim Fig. 3 S370 and par. 56: when a handover command is received by the UE, the UE performs a handover to the detected femto cell base station; Lim Fig. 4 S445 and par. 66 make it clear that it is the serving cell that sends the handover command to the UE) to add the another cell as a secondary cell (Lim Fig. 4 S450 and par. 67: the UE 150 performs the handover to the target femto cell base).
The first embodiment of Lim does not explicitly teach claimed "a memory storing instructions; and one or more processors configured to execute instructions"; claimed base station being "configured to operate a primary cell" the connection to the user equipment (UE) being on the primary cell.
However, a second embodiment of Lim (please refer to Lim Fig. 1) teaches a base station configured to operate a primary cell (Lim Fig. 1 and par. 30: "eNB 110 is a base station responsible for managing a macro cell"), the connection to the user equipment (UE) being on the primary cell (Lim Fig. 1 and par. 31: the UE collects channel measurements on the serving cell and sends them to the serving eNB).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the disclosure of the first embodiment of Lim, by making eNB 110 the base station responsible for managing a macro cell, and by making the UE collect channel measurements on the serving cell and send them to the serving eNB as suggested by the second embodiment of Lim, because there is a need to develop a method for facilitating a handover of a UE to a femto cell (CSG cell or HeNB) in a wireless communication system supporting deployment of femto cells where the network must also determine whether the particular UE is permitted to access the target femto cell (Lim par. 8), and in order to limit co-channel interference by focusing RF energy at the geolocation of the intended receiver while reducing or "nulling" RF energy at the geolocations of co-channel users on the same radio channel, thus reducing co-channel interference (Lim par. 6-8).
Lim as modified does not explicitly teach claimed "a memory storing instructions; and one or more processors configured to execute instructions".
Klein teaches a memory storing instructions (Klein par. 101: memory storing instructions); and one or more processors configured to execute instructions (Klein par. 106: processor can execute the instructions).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the disclosure of Lim as modified, by deploying Klein's memory storing instructions, and processor which can execute the instructions, as suggested by Klein, in order to provide for effective hard and soft handover in a wireless-based communication infrastructure, and in order to facilitate predictive hard and soft handovers that reduce dropped calls and improve wireless customer experiences as compared to conventional techniques which reduce handover reliability and decrease source and target cell coverage (Klein par. 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD EISNER whose telephone number is (571)270-3334.  The examiner can normally be reached on Monday and Tuesday from 9:00 AM to 5:30 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst, can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4334.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/RONALD EISNER/
Primary Examiner, Art Unit 2644